PER CURIAM.
We have for review Heidbreder v. State, 603 So.2d 674 (Fla. 1st DCA 1992), based on certified conflict with Tarawneh v. State, 588 So.2d 1006 (Fla. 4th DCA 1991), disapproved, Hayles v. State, 608 So.2d 13 (Fla.1992). We have jurisdiction. Art. Y, § 3(b)(4), Fla. Const. On the authority of Hayles, the decision below is approved. We will not address the issue lying beyond the scope of conflict jurisdiction.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.